Consolidated Report to the Financial Community Fourth Quarter 2011 (Released February 28, 2012) HIGHLIGHTS After-Tax EPS Variance Analysis 4th.Qtr. 4Q 2010 Basic EPS – GAAP (a) Special Items – 2010 (a) 0.50 ● Normalized non-GAAP* earnings, excluding special items, were 4Q 2010 NormalizedBasic EPS– Non-GAAP * (a) $0.77per basic share for the fourth quarter of 2011, compared with Distribution Deliveries (0.03) revised fourth quarter 2010 earnings of $0.77 per basic share. Commodity Margin (0.10) GAAP earnings for the fourth quarter of 2011 were $0.23 per basic O&M Expenses 0.06 share, compared with revised fourth quarter 2010 earnings of $0.27 Depreciation (0.02) per basic share. Investment Income (0.02) Financing Costs (0.02) Increased Shares Outstanding (0.22) Normalized non-GAAP earnings for 2011, excluding special items, Allegheny Companies - Fourth Quarter 2011 0.27 were $3.64 per basic share.Revised normalized non-GAAP earnings Purchase Accounting for 2010, excluding special items, were $3.90 per basic share. GAAP Effective Income Tax Rate 0.03 earnings for 2011 were $2.22 per basic share, compared with revised Other earnings of $2.44 per basic share in 2010. 4Q 2011 NormalizedBasic EPS– Non-GAAP * Special Items - 2011 (0.54) 4Q 2011 Basic EPS – GAAP In December 2011, FirstEnergy Corp. adopted a change in accounting methodology for pensions and other post-employment benefits (OPEB). (a) Revised to reflect a change in method of accounting for pensions The change was retroactively applied to prior years. The impact of the and OPEB revisions in the fourth quarter of 2010 and the full year of 2010 are shown below. 4Q10 Basic EPS As Reported Adjustments Revised As Reported Adjustments Revised GAAP Special Items Non-GAAP *The 2011 GAAP to non-GAAP reconciliation statements can be found on page 18 of this report and all GAAP to non-GAAP reconciliation statements are available on the Investor Information section of FirstEnergy Corp.'s website at www.firstenergycorp.com/ir. 4Q 2011 Results vs. 4Q 2010 (FE Pre-Merger) The following explanations reflect variances for FirstEnergy, excluding the Allegheny Companies. Fourth quarter 2011 earnings associated with the Allegheny Companies are noted separately. · Distribution Deliveries – Lower distribution delivery revenues decreased earnings by $0.03 per share. Electric distribution deliveries decreased 893,000 MWH, or 3%, primarily due to the impact of mild weather. Heating-degree-days were 21% lower than the same period last year and 17% below normal. Residential deliveries decreased 694,000 MWH or 7%, while commercial deliveries decreased 203,000 MWH, or 3%.Industrial deliveries increased slightly. · Commodity Margin EPS Summary Commodity Margin EPS - 4Q11 vs 4Q10 Rate Volume Total Contract Generation Sales - Direct Sales - Governmental Aggregation Sales - Mass Market Sales - POLR Sales - Structured Sales Subtotal - Contract Generation Sales Wholesale Sales PJM Capacity, FRR Auction Fuel Expense Purchased Power Capacity Expense Net MISO - PJM Transmission Total Increase / (Decrease) (a) Contract Generation Sales – FirstEnergy Solutions Corp.’s (FES) contract generation sales decreased by 1.1 million MWH, or 5%, and decreased earnings by $0.07 per share. In line with FES’ strategy to realign its sales portfolio, POLR generation sales decreased by 5.5 million MWH, or 73%, as a result of the elimination of our POLR requirement in Pennsylvania in December 2010, as well as lower POLR obligations and increased shopping in Ohio.Structured sales decreased by 696,000 MWH, or 58%. The reduction in POLR and structured sales was partially offset by higher direct, mass market, and governmental aggregation sales, which increased by 5.2 million MWH, or 45%.Direct sales increased by 4.5 million MWH, or 57%; mass market sales increased by 632,000 MWH, or 419%; and governmental aggregation sales increased 57,000 MWH, or 2%.FES continues to successfully execute its retail strategy by gaining new customers in recently deregulated markets in Pennsylvania following the expiration of POLR obligations in December 2010. FES retail sales also grew significantly in Ohio and continue to expand in other markets, including Illinois, Michigan, New Jersey, and Maryland. Consolidated Report to the Financial Community -4th Quarter 2011 2 FES Contract Generation Sales - 4Q11 vs. 4Q10 (thousand MWH) Retail Non-Retail Direct Aggr. Mass Market POLR Structured Total Contract Generation Sales Increase / (Decrease) 57 (b)Wholesale Sales – FES wholesale electricity sales decreased by 1.9 million MWH, or 90%,and decreased earnings by $0.01 per share. (c)PJM Capacity, Fixed Resource Requirement (FRR) Auction – Higher capacity revenuesincreased earnings by $0.12 per share, primarily due to FES receiving capacity revenues beginning in June 2011 in connection with transitioning the ATSI zone from MISO to PJM. (d) Fuel Expenses – Lower fuel expenses increased earnings by $0.05 per share, as competitive generation output for the quarter decreased by 3.1 million MWH, or 16%. Nuclear output decreased by 1.2 million MWH, primarily due to a mid-cycle outage at Davis-Besse to replace the reactor vessel head (66 days) and a forced outage at Perry (17 days) in the fourth quarter of 2011 compared to a 33-day refueling outage at Beaver Valley Unit 1 in the fourth quarter of 2010.Fossil supercritical generation output decreased by 900,000 MWH, while subcritical units’ generation output decreased by 1 million MWH, in part due to lower demand and soft power prices. Generation Output - 4Q11 vs. 4Q10 (thousand MWH) Fossil Nuclear Total Generation Output Increase / (Decrease) (e) Purchased Power – Economic power purchases increased by 395,000 MWH, or 11%, and decreased earnings by $0.05 per share. FES Purchased Power - 4Q11 vs. 4Q10 (thousand MWH) Bilaterals Spot Total Purchased Power Increase / (Decrease) (f) Capacity Expenses – Higher capacity expenses decreased earnings by $0.10 per share as a result of FES serving more retail load. (g) Net MISO-PJM Transmission Expenses – The Competitive Energy Services segment’s net MISO-PJM transmission costs decreased earnings by $0.04 per share due primarily to higher congestion, network, and transmission line loss expense in PJM. Consolidated Report to the Financial Community -4th Quarter 2011 3 · O&M Expenses – Lower O&M expenses increased earnings by $0.06 per share. (a) Lower generation O&M expenses increased earnings by $0.04 per share.Lower nuclear O&M expenses increased earnings by $0.02 per share.The absence of a refueling outage in the fourth quarter of 2011 (compared to a 33-day refueling outage at Beaver Valley Unit 1 in the fourth quarter of 2010), lower employee benefit costs and more work devoted to capital projects in the fourth quarter of 2011 were partially offset by increased O&M expenses associated with the 66-day mid-cycle outage at Davis-Besse. Lower fossil O&M expenses increased earnings by $0.02 per share. (b) Lower energy delivery O&M expenses increased earnings by $0.02 per share. Continued cost reduction efforts in the Regulated Distribution segment were partially offset by higher non-deferred expenses associated with the October 2011 snow storm in our east coast service territories.Restoration costs associated with the October snow storm, primarily impacting JCP&L and Met-Ed, totaled $125 million. A total of $60 million was related to O&M activities, of which $54 million was deferred for future recovery from customers. · Depreciation – Higher depreciation expense decreased earnings by $0.02 per share, primarily due to the placement of the Sammis Air Quality Control projects in-service at the end of 2010. · Investment Income – Lower nuclear decommissioning trust income decreased earnings by $0.02 per share. · Financing Costs – Higher net financing costs decreased earnings by $0.02 per share.Lower capitalized interest decreased earnings by $0.05 per share, while lower interest expense increased earnings by $0.03 per share. · Increased Shares Outstanding – The increase in shares outstanding, resulting from the merger with Allegheny Energy, reduced earnings by $0.22 per share. · Allegheny Companies – Fourth Quarter 2011 – The Allegheny Companies contributed $0.27 per share in earnings during the fourth quarter of 2011. · Purchase Accounting – The impact of purchase accounting associated with the merger with Allegheny Energy contributed $0.04 per share in earnings during the fourth quarter of 2011. · Effective Income Tax Rate – A lower effective income tax rate increased earnings by $0.03 per share, principally due to the reversal of tax valuation allowances previously established for stateincome tax benefits. Consolidated Report to the Financial Community -4th Quarter 2011 4 · Special Items – The following special items were recognized during the fourth quarter of 2011: Special Items EPS Income Tax Charge - Retiree Drug Subsidy Merger Transaction / Integration Costs Non-Core Asset Sales / Impairments Mark-to-Market Adjustments - Pension / OPEB Mark-to-Market Adjustments - Other Merger Accounting - Commodity Contracts Generating Plant Charges Total Merger Benefits FirstEnergy exceeded the 2011 merger benefits target resulting from the merger with Allegheny Energy.In 2011, FirstEnergy captured merger benefits of approximately $270 million pre-tax on an annual basis, compared to the annual target of $210 million. 2012 and 2013 Earnings Guidance Normalized non-GAAP* earnings guidance, excluding special items, is $3.30 to $3.60 per basic share for 2012 and $3.10 to $3.40 per basic share for 2013.On a GAAP basis, 2012 and 2013 earnings are estimated to be $2.87 to $3.17 per basic share and $2.92 to $3.22 per basic share, respectively. * The 2011-2013 GAAP to non-GAAP reconciliation statements can be found on page 18 of this report and all GAAP to non-GAAP reconciliation statements are available on the Investor Information section of FirstEnergy Corp.'s website at www.firstenergycorp.com/ir. For additional information, please contact: Irene M. Prezelj Meghan G. Beringer Rey Y. Jimenez Vice President, Investor Relations Director, Investor Relations Manager, Investor Relations (330) 384-3859 (330) 384-5832 (330) 761-4239 Consolidated Report to the Financial Community -4th Quarter 2011 5 FirstEnergy Corp. Consolidated Statements of Income (In millions, except for per share amounts) Three Months Ended December 31 Twelve Months Ended December 31 Change Change Revenues (1 ) Regulated distribution $ (2 ) Competitive energy services (3 ) Regulated independent transmission 53 60 (3 ) Other corporate & intersegment revenues ) (4 ) Total Revenues Expenses (5 ) Fuel (6 ) Purchased power (7 ) Other operating expenses (8 ) Pension and OPEB mark-to-market (9 ) Provision for depreciation ) Amortization (deferral) of regulatory assets ) General taxes 41 ) Impairment of long-lived assets 93 25 ) Total Expenses ) Operating Income (Loss) Other Income (Expense) ) Gain on partial sale of Signal Peak - - ) Investment income 14 24 ) (3 ) ) Interest expense ) Capitalized interest 15 43 ) 70 ) ) Total Other Income (Expense) Income Before Income Taxes ) ) Income taxes 24 59 ) ) Net Income 99 78 21 ) Income (Loss) attributable to noncontrolling interest 1 (5 ) 6 ) ) 8 ) Earnings Available to FirstEnergy Corp.
